Name: Commission Regulation (EEC) No 2797/87 of 18 September 1987 amending, in regard to lot T for India, Regulation (EEC) No 2572/87 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/42 Official Journal of the European Communities 19 . 9. 87 COMMISSION REGULATION (EEC) No 2797/87 of 18 September 1987 amending , in regard to lot T for India, Regulation (EEC) No 2572/87 on the supply of various lots of skimmed-milk powder as food aid HAS ADOPTED THIS REGULATION : Article 1 Point 9 under the heading 'Lot T" in Annex I to Regula ­ tion (EEC) No 2572/87 is amended to read : '9 . Number of lots : 1 ' \ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food aid management ('), and in particular Article 6 ( 1 ) (c ) thereof, Whereas Council Regulation (EEC) No 2572/87 (2), opened among other invitations to tender one for the supply of 6 000 tonnes of skimmed-milk powder for India (Lot T, Operation No 814/87); whereas the Commission did not accept any of the tenders submitted for 14 September 1987 ; whereas in order to permit the full supply to be made in the shortest possible time, it should be specified for the second invitation to tender, expiring on 28 September 1987, that the entire 6 000 tonnes is to be supplied as a single lot, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 and Corrigendum OJ No L 42, 12 . 2. 1987, p. 54 . (2) OJ No L 246, 29 . 8 . 1987, p. 12 .